Citation Nr: 0937153	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a left (minor) shoulder disability.  

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1961 to October 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issues of a compensable initial rating for left ear 
hearing loss and service connection for right ear hearing 
loss, tinnitus, and a right knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-handed.  

2.  The Veteran's left (minor) shoulder disability is not 
manifested by fibrous union, false flail joint, flail 
shoulder, ankylosis, or limitation of abduction to 25 
degrees.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Code 5010-5201 (2009); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In April 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice required for the 
initial claim of service connection.  Service connection was 
subsequently granted, and the Veteran appealed the initial 
rating.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Therefore, 
no further notice is needed.  In any event, in October 2007, 
the AOJ sent a letter to the Veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the claim for an increased initial rating, to include as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and, although the claim was not readjudicated, the 
Veteran had ample time to submit evidence and respond to the 
notice, and the evidence suggests that the Veteran was able 
to effectively participate in the appeal process.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
providing a personal hearing and obtaining all reported 
evidence.  The Board notes that there appears to be some 
outstanding evidence, notably the records pertaining to the 
surgery in 2005, which occurred prior to the period on 
appeal.  The Veteran has not provided any information as to 
the location of these records, however, though he was asked 
to do so, and he has indicated that he has no additional 
evidence to submit.  See April 2006 and October 2007"VCAA 
Notice Response" letters.  The Veteran is responsible for 
providing pertinent evidence in his possession.  See Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is 
not a one-way street; if a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The Board further notes that the Veteran's 
representative has alleged that a new examination is 
necessary because the examination of record did not 
adequately reflect the Veteran's range of motion findings.  
Review of the examination record indicates that it is 
adequate and DeLuca-compliant, however, and based on the 
absence of evidence to suggest that the findings are no 
longer accurate, the Board finds that a new examination is 
not necessary.  Thus, the Board finds the matter ready for 
adjudication.  

Increased Rating

Service connection was established for a left shoulder 
disability by the RO in the July 2006 decision currently on 
appeal, based on evidence that the left shoulder disability 
was the result of an in-service injury.  A 20 percent 
disability evaluation was assigned based on a review of the 
relevant contemporaneous evidence of record.  The Veteran 
claims that a higher evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The Veteran's left (minor) shoulder disability is currently 
rated at 20 percent under Diagnostic Code (DC) 5010-5201.  DC 
5201 provides a 30 percent rating for limitation of motion of 
the minor arm to 25 degrees from the side.  The appropriate 
rating for limitation of motion is determined after 
consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Alternate relevant diagnostic codes provide 
ratings in excess of 20 percent for minor shoulder 
disabilities manifested by ankylosis of scapulohumeral 
articulation which is intermediate between favorable and 
unfavorable (DC 5200) or fibrous union of the humerus, 
nonunion of the humerus (false flail joint), or loss of head 
of the humerus (flail shoulder) (DC 5202).  

A VA examination was conducted in June 2006.  The examination 
record reflects the Veteran's history of fracturing his left 
shoulder in service, which resulted in persistent pain in the 
left shoulder until August 2005, when he underwent 
arthroscopic surgery for rotator cuff and clavicle repair.  
At the examination, the Veteran denied constitutional 
symptoms of arthritis, incapacitating episodes of arthritis, 
locking episodes, effusion, or episodes of dislocation or 
subluxation.  He did report having moderate flare-ups on a 
weekly basis which result in one to days of restricted 
movement, swelling, and warmth.  Range of motion testing 
revealed that the Veteran had flexion to 100 degrees without 
pain, including after repetition, with additional painful 
motion to 130 degrees.  He also had extension to 70 degrees 
without pain, including after repetition, with additional 
painful motion to 90 degrees, and internal and external 
rotation to 70 degrees with pain throughout, including after 
repetition.  There was no evidence of loss of a bone or part 
of a bone, recurrent shoulder dislocation, or joint 
ankylosis.  X-ray images revealed no acute abnormality, save 
the evidence of the previous surgery.  The examiner diagnosed 
the Veteran with arthritic changes of the left shoulder, 
status-post arthroscopic surgery.  The examiner opined that 
the left shoulder disability did not affect occupational 
functioning because the Veteran did not work, but it did 
result in complete impairment of sports, severe impairment of 
the Veteran's ability to do chores, exercise, and recreation, 
and moderate impairment of the Veteran's ability to shop.  

After consideration of all the evidence, the Board finds that 
a higher rating is not warranted at any time during the 
appellate period.  Initially, the Board notes that a higher 
rating is not warranted under DC 5201:  although the Veteran 
is noted to have limitation of motion due to pain, his range 
of abduction in the shoulder is too significant to 
approximate limitation of abduction to 25 degrees, even after 
consideration of pain and functional impairment.  A higher 
rating is also not warranted under an alternate diagnostic 
code as the evidence provides no suggestion of fibrous union 
of the humerus, false flail joint, flail shoulder or 
ankylosis.  Additionally, the Board finds that there is no 
suggestion of any associated symptoms which could warrant a 
separate rating at this time.  Thus, the Board finds that the 
claim for an increased rating must be denied.  


ORDER

A rating in excess of 20 percent for a left (minor) shoulder 
disability is denied.  


REMAND

Further development is needed on the claim for a compensable 
initial rating for left ear hearing loss and the claims of 
service connection for tinnitus and right ear hearing loss.  
Review of the June 2006 VA examination reveals that the 
Veteran underwent testing at the VA audiology clinic in 
January 2006.  The results of this testing are not associated 
with the file, however.  As this record is potentially 
relevant to the matters at hand, it must be obtained.  
Additionally, based on the Veteran's history, via his 
representative, that his hearing has worsened in severity 
since the 2006 examination, the Board finds that a 
contemporaneous examination should be conducted to determine 
the current nature and severity of his hearing impairment.  

Further development is also needed on the claim of service 
connection for a right knee disorder.  Service treatment 
record document that the Veteran fell onto "rocks or 
gravel" in February 1963, which resulted in a laceration to 
the right patella which required suturing and hospitalization 
after the Veteran developed cellulitis at the wound site.  
The Veteran was then discharged from the hospital in March, 
at which time he had decreased muscle strength and decreased 
range of motion.  Subsequent records reflect that the 
Veteran's range of motion returned to normal, but he again 
reported complaints, i.e. pain, in the right knee in July 
1963 and January 1965.  Based on this evidence of in-service 
complaints and findings pertaining to the knee and the 
evidence of a currently diagnosed disorder, namely 
degenerative arthrosis of the right knee, the Board finds 
that a nexus opinion is needed to determine whether the 
currently diagnosed disorder is related to service.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Obtain all outstanding, relevant VA 
treatment records, particularly the 
January 2006 audiology record.  

2.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his hearing impairment.  
Audiometric and speech discrimination 
testing must be conducted and the results 
should be reported.  Additionally, the 
examiner should discuss the effect of the 
hearing disability on the Veteran's 
occupational functioning and activities 
of daily living.  The examiner should 
also clarify whether the Veteran 
currently has tinnitus.  If so, the 
examiner is requested to state whether it 
is at least as likely as not that the 
tinnitus was incurred in service or is 
causally related to service, to include 
in-service noise exposure, or the 
service-connected hearing loss.  The 
claims folder should be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.  A 
complete rationale for any opinions 
expressed must be provided.

3.  Return the claims folder to the 
examiner who conducted the May 2006 VA 
joints examination (or, if unavailable, 
to another appropriate VA reviewer).  In 
an addendum, the reviewer should provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's right 
knee disorder was incurred in service or 
is causally related to service, to 
include the in-service injury.  The 
examiner should acknowledge his review of 
the claims file.  A complete rationale 
for any opinions expressed must be 
provided.

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


